—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered September 9, 1997, which granted defendant Migoya Construction Corporation’s motion for summary judgment dismissing the complaint against it, unanimously affirmed, without costs.
There is no genuine issue of fact with respect to the conclusion that plaintiff Kimberly Mayfield’s negligence was the sole cause of the accident that caused her injuries. However, even if a pothole had caused the accident, defendant Migoya would not be liable, as a matter of law, because it had not yet begun work in the area of the accident when it occurred (see, Hirsch v Schwartz & Cohn, 256 NY 7, 13). Concur — Sullivan, J. P., Nardelli, Rubin and Mazzarelli, JJ.